t c memo united_states tax_court scott singer petitioner v commissioner of internal revenue respondent docket no filed date scott eisenmesser and sarah b rebosa for petitioner shawna a early for respondent memorandum opinion nega judge pursuant to a notice of fiduciary_liability dated date respondent determined that petitioner is liable as the fiduciary of the estate of melvin sacks sometimes referred to as the sacks estate or the estate for unpaid federal estate_tax of dollar_figure owed by the estate the sole issue for decision is whether petitioner is liable as fiduciary of the sacks estate pursuant to u s c sec b for unpaid federal estate_tax owed by the estate background all of the facts in this case which the parties submitted under rule have been stipulated and are so found except as stated below petitioner resided in new york new york at the time he filed his petition i melvin sacks’ life melvin sacks was a partner in the law firm of sacks and sacks firm in new york new york mr sacks’ brother ira sacks was the only other partner in the firm on date mr sacks and ira sacks entered into a partnership_agreement wherein they agreed that upon the death of either partner the surviving partner could purchase the other’s partnership_interest for dollar_figure on date they entered into another agreement wherein they agreed that the surviving partner would pay designated beneficiaries the sum of dollar_figure per week for the remainder of the beneficiaries’ lives in the event that mr sacks predeceased his brother ira sacks was to make such payments to lucille atwell also known as all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar diane sacks mr sacks’ longtime companion mr sacks and ira sacks maintained a joint bank account for the partnership which ira sacks received pursuant to a joint_tenancy with rights of survivorship upon mr sacks’ death additionally ira sacks received assets from their closely_held_business at the time of his death mr sacks was legally married to alvia sacks however mr sacks was estranged from alvia and they had been living separately for over years mr sacks and ms atwell never married but they resided together in a cooperative apartment pincite east 78th street new york new york at the time of mr sacks’ death he maintained brokerage accounts brokerage accounts in his and ms atwell’s names as joint_tenants with rights of survivorship mr sacks solely funded the accounts which were valued in excess of dollar_figure million at the time of his death in addition mr sacks carried life_insurance on his own life with the policies payable at his death to ms atwell mr sacks also had a relationship with joan parker on date mr sacks and ms parker purchased as joint_tenants with rights of survivorship the residence pincite 33d avenue bayside new york bayside residence mr sacks provided all of the dollar_figure used to purchase the residence mr sacks died on date at his death mr sacks had outstanding federal_income_tax liabilities from various tax years throughout the 1980s and a proof_of_claim explained in further detail below filed by respondent in reflects a total balance owing of dollar_figure for tax years and an offer acceptance report signed by respondent in reflects that mr sacks owed federal_income_tax totaling dollar_figure for tax years and ii petitioner’s actions as executor a appointment as executor and filing of estate_tax_return mr sacks’ will named petitioner as his executor and petitioner has continued to act as executor since being appointed preliminary executor on date in relevant part mr sacks’ will contained the following dispositive provisions to alvia sacks an amount equal to the elective share to which she would be entitled under new york state law to be held in trust plus dollar_figure to ms atwell one-third of mr sacks’ estate plus their cooperative apartment his automobile his large boat a mortgage held on a property in new jersey and his race horse or horses equally to stuart and stacey solomowitz mr sacks’ grandchildren the residue of the estate upon their each reaching years of age and to ira sacks any interest held by mr sacks in their joint law practice the will made no provision for the payment of any federal or state estate_tax on date petitioner filed a petition in the surrogate’s court of the state of new york surrogate’s court to obtain a restraining order over assets in the brokerage accounts petitioner sought to restrain these assets since at the time it appeared that the testamentary estate would be insufficient to pay the claims of creditors including mr sacks’ overdue federal_income_tax and federal estate_tax the value of the brokerage accounts was estimated in various filings with the surrogate’s court to be in excess of dollar_figure million the surrogate’s court issued an order to show cause on date restraining the brokerage accounts the assets in the brokerage accounts are still under the control of the surrogate’s court on date petitioner filed a petition in the surrogate’s court to disaffirm the transfer of the bayside residence to ms parker petitioner stated therein that he sought to disaffirm the transfer for the benefit of the estate’s creditors since the sacks estate appeared to be insolvent petitioner filed a form_706 united_states estate and generation-skipping_transfer_tax return on behalf of the sacks estate on date on the form_706 petitioner reported a gross_estate of dollar_figure a taxable_estate of dollar_figure and an estate_tax liability of dollar_figure no payments were submitted with the form_706 on date respondent issued to petitioner a revenue agent’s report proposing a deficiency of dollar_figure relating to the estate_tax liability the estate agreed to the proposed deficiency on date on date respondent issued a letter estate_tax closing letter to petitioner the closing letter determined that the estate owed estate_tax of dollar_figure plus interest and penalties b contribution from beneficiaries at several points throughout petitioner’s conduct as executor of the sacks estate he sought contribution toward the payment of the estate_tax liability from those persons who had received property that was included in the gross_estate for estate_tax purposes these beneficiaries include ms parker ms atwell ira sacks and mr sacks’ daughter and son-in-law jane and sheldon solomowitz ms parker settled her proportionate contribution to the estate for dollar_figure which was submitted to the irs on date jane and sheldon solomowitz who had received a gift from mr sacks before his death that was includible in his gross_estate for both federal and state estate_tax purposes settled their proportionate contribution to the estate for dollar_figure at a date which does not appear in the record c mr sacks’ income_tax liabilities on date respondent filed a proof_of_claim original proof_of_claim in the surrogate’s court with respect to mr sacks’ unpaid federal_income_tax and the estate’s federal estate_tax the original proof_of_claim reflects a balance due for unpaid income_tax penalties and interest thereon of dollar_figure and unpaid estate_tax penalties and interest thereon of dollar_figure totaling dollar_figure on date petitioner submitted an offer-in-compromise oic of dollar_figure million in satisfaction of all of mr sacks’ unpaid federal_income_tax for tax years to respondent accepted the oic on date petitioner submitted an undated petition to the surrogate’s court requesting a limited release of the restraining order over the brokerage amounts to permit dollar_figure million to be released to satisfy mr sacks’ unpaid federal_income_tax liabilities by order dated date the surrogate’s court ordered that the restraining order be lifted to permit withdrawal of dollar_figure from the brokerage accounts of the stipulation of facts incorrectly states the date of the offer-in- compromise as date which dollar_figure million was to be remitted to the irs and dollar_figure to be paid to petitioner as an executor’s commission on date respondent filed an amended proof_of_claim in the surrogate’s court the amended proof_of_claim specifically amends and supersedes the original proof_of_claim and does not reflect any balances owing for mr sacks’ unpaid federal_income_tax the amended proof_of_claim shows estate_tax due along with interest and penalties thereon of dollar_figure respondent argues that petitioner never made the dollar_figure million payment in satisfaction of mr sacks’ income_tax liabilities to the irs claiming that there is no documentary_evidence in the record establishing that a payment was sent to the irs in accordance with the terms of the oic for support respondent cites a letter from petitioner’s counsel in this case scott eisenmesser dated date mr eisenmesser’s date letter does not directly or indirectly make any mention of mr sacks’ unpaid federal_income_tax liabilities or the oic it discusses only the estate’s federal estate_tax liability respondent also cites exhibit 46-j which was intentionally omitted from the record according to the the record reflects that petitioner requested the release of the restraining order before the acceptance of the oic because he had been informally advised that the offer had been accepted and would be formally accepted shortly thereafter petitioner requested release of the restraining order so that he could make the dollar_figure million payment within days of the formal written acceptance of the oic stipulation of facts we think there is documentary_evidence in the record that supports petitioner’s having paid mr sacks’ income_tax liabilities in accordance with the terms of the oic the amended proof_of_claim filed in after the acceptance of the oic in does not reflect any balances due for unpaid income_tax accordingly in the absence of contradictory documentary_evidence we find that petitioner used the dollar_figure million released from the brokerage accounts to fully pay mr sacks’ outstanding federal_income_tax liabilities d distribution at issue through a stipulation and order entered date in the surrogate’s court petitioner made an application_for the release of dollar_figure from the brokerage accounts to enable the estate to pay dollar_figure to the estate of alvia sacks dollar_figure to the irs and dollar_figure to the new york department of taxation the payments to the estate of alvia sacks and the new york department of taxation totaled dollar_figure and formed the basis for respondent’s assertion of liability against petitioner respondent issued a notice of fiduciary_liability to petitioner on date that determined that petitioner was liable for the estate’s unpaid estate_tax of dollar_figure discussion i fiduciary_liability and the federal priority statute in relevant part u s c sec often referred to as the federal priority statute provides that when the estate of a deceased debtor in the custody of the executor or administrator is not enough to pay all debts of the debtor a claim of the u s government must be paid first id subsec a b a representative of a person or estate who pays any part of a debt of the person or estate before paying a claim of the government is liable to the extent of the payment for unpaid claims of the government id subsec b sec_6901 provides for the assessment payment and collection of a fiduciary’s liability under u s c sec b see sec_6901 the term fiduciary includes an executor or any other person acting in a fiduciary capacity sec_7701 accordingly the executor of an estate is personally liable for the unpaid claims of the united_states to the extent of a distribution from the estate when the executor distributed assets of the estate the estate was insolvent at the time of the distribution or the distribution rendered the estate insolvent and the executor had notice of the government’s claim see u s c sec b see eg 85_f3d_1015 2d cir 280_f2d_777 2d cir rev’g in part 29_tc_1223 72_tc_1105 federal estate and income_tax liabilities constitute a debt owed to the united_states see eg 423_us_77 ii burden_of_proof respondent and petitioner disagree as to who bears the burden_of_proof in this case each contending that the other must prove the existence or lack thereof of the three elements of fiduciary_liability it is undisputed that in this case at least two of the elements are met there was a distribution from the estate at a time that petitioner as the executor knew of taxes owing to the government however whether the estate was insolvent at the time of the distribution at issue or whether that distribution caused the estate to become insolvent is less clear if the estate was not insolvent at the time of the distribution or if the distribution did not render the estate insolvent the government’s claims are not entitled to priority and petitioner will not be liable as a fiduciary under u s c sec b and sec_6901 see eg 187_f2d_294 2d cir after reviewing the caselaw we are satisfied that respondent bears the burden_of_proof in this case in 15_tc_734 cited by respondent as support for his argument that petitioner bears the burden_of_proof we stated petitioner’s counsel further contend that the burden being upon the respondent to establish a liability on the part of the petitioner such burden makes necessary that it be established that petitioner had knowledge at the time he made the aforesaid distributions that the indebtedness for taxes here in question existed in answer to this it need merely be said that knowledge upon the part of the fiduciary as to the existence of the liability to the government is not a specific requirement under sections and revised statutes respondent’s proof has clearly established the condition laid down by those statutes and has consequently made the prima facie showing required of him id pincite emphasis added our interpretation is that mccourt speaks in terms of the burden resting with the commissioner to prove a taxpayer’s fiduciary_liability mccourt does not elaborate why it confined the elements of fiduciary_liability to the strict language of the predecessors of u s c sec sections and of the revised statutes the language of these sections is substantively similar to the language of u s c sec and importantly neither u s c sec nor its predecessors require knowledge on the part of the fiduciary in order for liability to attach although caselaw in this area clarifies that actual or constructive knowledge of the debt owed to the united_states is a required element of fiduciary_liability see eg 113_tc_474 leigh v commissioner t c pincite in our reading mccourt places the burden_of_proof on the commissioner to establish that the statutory elements of u s c sec have been met and most importantly to the case at bar that there have been a distribution when the estate was insolvent or that rendered the estate insolvent in 36_tc_156 we also placed the burden_of_proof on the commissioner to establish fiduciary_liability the taxpayer in grieb was the sole shareholder of a company that owed income_tax and had received all of the assets of the company at a time when it was liable for that income_tax id pincite the court noted that under these facts the taxpayer could have been liable as a transferee rather than a fiduciary id however the commissioner argued that the taxpayer should be held liable as a fiduciary contending that he took all of the assets of the company under an express trust for the benefit of creditors id the commissioner conceded that he bore the burden of producing evidence in this respect id the court rejected the commissioner’s argument and finding that the taxpayer was not a fiduciary within the meaning of the federal priority statute noted that the commissioner had not put forth any evidence to show that the taxpayer had received company assets in any capacity other than as a stockholder id pincite in 6_tc_280 the commissioner argued that the administrator of the estate should be personally liable as a fiduciary for paying certain debts of the estate before paying the estate_tax including paying dollar_figure in administrative expenses id pincite the court recognized the principle that the government’s priority under the federal priority statute is subject_to claims for administration_expenses authorized by any court having jurisdiction over the estate id pincite the court stated that respondent who has the burden has not shown that the payments in question were not approved by the appropriate court thus it follows that the petitioner is not personally liable for the sum of dollar_figure paid out for expenses of administration id although memorandum opinions of this court are nonbinding precedent see eg 126_tc_322 aff’d 518_f3d_357 6th cir in allen v commissioner tcmemo_1999_385 the court formulated the burden_of_proof quite clearly accordingly the personal representative of an estate is personally liable for the unpaid claims of the united_states to the extent of the distribution if the government establishes the following the personal representative distributed assets of the estate the distribution rendered the estate insolvent and the distribution took place after the personal representative had notice of the government’s claim emphasis added the supreme court in several old cases took up the issue of who bears the burden_of_proof when the federal priority statute is at issue in united_states v hooe u s cranch chief justice john marshall wrote i t will be observed that the insolvency which is the foundation of the claim must certainly be proved by the united_states in united_states v howland allen u s wheat chief justice marshall again held that the burden of proving insolvency rested with the government the court stated that the onus probandi is thrown on the united_states to show that an assignment of property included all of the debtor’s property thereby rendering him insolvent within the meaning of the federal priority statute id pincite more recently the supreme court considered the issue in 261_us_253 in that case the government used as proof of insolvency a statement from a state bank examiner that the debtor bank was insolvent the supreme court found that this statement was insufficient to establish insolvency for purposes of the federal priority statute because under oklahoma law insolvency had a broader definition than what was contemplated the federal priority statute has existed in some form since for a history of the statute see 423_us_77 noting that the versions enacted in and have survived to this day essentially unchanged and 379_us_329 by the federal priority statute id pincite although not explicitly stated the implication in oklahoma is that the government bears the burden of proving insolvency respondent cites estate of frost v commissioner tcmemo_1993_94 and huddleston v commissioner tcmemo_1994_131 as establishing that petitioner bears the burden_of_proof in this case we note that estate of frost and huddleston were not decided on the burden_of_proof in both cases the facts were sufficient to establish the taxpayers’ liability as fiduciaries iii insolvency of the sacks estate two elements of fiduciary_liability knowledge of the tax owing and a distribution from the estate are undoubtedly present in this case the only contested element is the insolvency of the estate insolvency within the meaning of u s c sec is defined as having liabilities in excess of assets see oklahoma u s pincite mere inability of the debtor to pay all his debts in ordinary course of business is not insolvency within the meaning of the act t he word ‘insolvent’ is used in different senses section makes it although not binding precedent we also take notice of the internal_revenue_manual irm pt date which states to establish fiduciary_liability under u s c sec b the service has the burden to prove that the fiduciary paid a debt of the person or estate for whom the fiduciary is acting before paying the debts due the united_states apply only in cases where the debtor does not have sufficient property to pay all his debts internal quotations omitted interpreting a predecessor statute of u s c sec united_states v press wireless inc f 2d pincite interpreting 261_us_253 to mean that insolvency always demands an insufficiency of assets under new york law with exceptions not applicable here whenever a fiduciary has paid or may be required to pay federal or state estate_tax with respect to any property required to be included in the gross taxable_estate the amount of tax is to be equitably apportioned among the persons interested in the gross taxable_estate n y est powers trust law sec a mckinney the amount of tax is apportioned among the persons benefited in the proportion that the value of the property or interest received by each such person benefited bears to the total value of the property and interest received by all persons benefited id subpara c thus under new york law the sacks estate was entitled to contribution towards its estate_tax liability from those persons who received any property that was included in the gross_estate including nonprobate assets that were included by virtue of sections specifically those persons include ms atwell who received the brokerage accounts as the surviving joint tenant in a joint_tenancy with rights of survivorship see sec_2040 and who received the proceeds of life_insurance policies insuring mr sacks’ life see sec_2042 ms parker who received the bayside residence as the surviving tenant in a joint_tenancy with rights of survivorship see sec_2040 ira sacks who received the proceeds of a bank account as the surviving joint tenant in a joint_tenancy with rights of survivorship see sec_2040 and who received mr sacks’ interest in their closely_held_business and jane and sheldon solomowitz who received a gift from mr sacks before his death that was included in his gross_estate for federal and state estate_tax purposes in the court_of_appeals for the second circuit to which an appeal in this case would lie contingent subrogation and contribution rights must be valued as assets in determining solvency in re 578_f2d_904 2d cir citing 53_f2d_369 2d cir 41_f2d_660 4th cir and 560_f2d_311 8th cir rev’g and remanding t c memo accordingly when calculating the estate’s assets it is appropriate to include the value of any contribution rights from ms atwell ms parker ira sacks and jane and sheldon solomowitz respondent proffers as proof of the estate’s insolvency statements from petitioner and third parties to the effect that the estate was insolvent at various times between the opening of the estate on date and the distribution at issue on date we think these statements must be viewed in their proper context and when so viewed are not as damaging to petitioner as respondent argues just as the supreme court considered the state definition of insolvency in oklahoma and concluded that statements by the state bank examiner that the bank was insolvent did not render the bank insolvent for purposes of the federal priority statute so too must we consider that statements by petitioner and third parties that the estate was insolvent likely referred only to the testamentary or probate_estate for example in petitioner’s actions to restrain the brokerage accounts he specifically noted that t he decedent’s testamentary estate may be insufficient to pay the claims of creditors including balances due the income_tax authorities and federal and new york estate_taxes similarly in petitioner’s petition to the surrogate’s court to disaffirm the transfer of the bayside residence to ms parker he stated upon information and belief the decedent’s estate is insolvent the assets of deceased other than the assets for the recovery_of which this action is brought are insufficient to pay the debts of deceased emphasis added when this statement is read in its proper context it is clear to the court that petitioner was referring only to the solvency of the probate_estate in fact the primary impetus for petitioner’s actions against ms atwell and ms parker seems to have been to secure assets under their control such that those assets would be available to pay the estate’s tax_liabilities given that the court_of_appeals for the second circuit includes contribution rights when calculating solvency and that new york state law grants the estate such contribution rights from the aforementioned individuals we are satisfied that the estate which must be valued for purposes of u s c sec a b includes nonprobate assets including contribution rights from various beneficiaries further the relevant point at which to calculate the estate’s solvency is the date of distribution date see eg schwartz v commissioner f 2d pincite 295_f2d_736 5th cir if we use date the date of the distribution at issue as the date for measuring the estate’s solvency the evidence does not show that the estate was insolvent within the meaning of u s c sec a b regarding probate assets respondent argues that the estate_tax liability of dollar_figure exceeded probate assets that were valued at approximately dollar_figure at the time of mr sacks’ death regarding probate and nonprobate assets respondent argues that the estate and income_tax liabilities of mr sacks exceeded dollar_figure million at the time of mr sacks’ death which greatly exceeded the taxable_estate of dollar_figure as reported on the form_706 neither argument is persuasive for the following reasons first the solvency of the estate at mr sacks’ death is not relevant the appropriate date for measuring the assets and liabilities of the estate is the date of distribution respondent has offered no evidence or calculations in this regard despite more than eight years’ elapsing between mr sacks’ death and the distribution at issue second as illustrated by in re ollag constr equip corp f 2d pincite we take into consideration the nonprobate assets when calculating the estate’s solvency third at the time of the distribution petitioner had already settled mr sacks’ unpaid federal_income_tax liabilities for dollar_figure million in fact it appears that the only tax due to the government at the time of the distribution was the unpaid estate_tax accordingly respondent’s cited figures regarding the assets and liabilities of the probate and nonprobate estate are unpersuasive because we must value nonprobate assets including contribution rights in calculating the total assets and any liability attributable to overdue income_tax is incorrect considering that mr sacks’ income_tax liabilities had been settled for dollar_figure million before the distribution at issue respondent protests the inclusion of nonprobate assets when calculating the estate’s solvency and argues that there is no indication in the record that any payments were made by third parties however ms parker’s proportionate contribution toward the estate’s tax_liability was settled for dollar_figure and this exact amount was remitted to the irs on date additionally jane and sheldon solomowitz settled their proportionate contribution for dollar_figure although it is unclear from the record whether these funds were paid over to the irs thus the contribution rights were of some value and should be included as assets of the estate see schwartz v commissioner f 2d pincite respondent also argues that petitioner cannot escape liability by entering into agreements with third parties to pay the estate_tax liability for support respondent cites coppola 85_f3d_1015 in that case the executor of an estate had beyond securing actual payments by third parties petitioner took appropriate steps to ensure the security of the assets out of which contribution rights were to be paid most significantly by restraining the brokerage accounts that were titled in ms atwell’s name ms atwell’s liability for contribution rights is significant under n y est powers trust law sec c mckinney ms atwell is liable for the amount of tax attributable to the value of the property she received in proportion to the total value of the property or interest received by all persons benefited the brokerage accounts and proceeds of life_insurance policies she received constituted more than of the nonprobate assets given that the brokerage accounts are still under the control of the surrogate’s court it cannot be said that the contribution rights owing from ms atwell are valueless stripped it of all of its assets by dividing the family businesses which formed the bulk of the estate among various family members id pincite in exchange for receipt of the business interests the recipients signed an agreement to pay any estate_taxes due in proportion to the value of the assets they had received id the court_of_appeals for the second circuit upheld the district court’s finding that the executor was personally liable despite the existence of the agreement purporting to apportion estate_taxes among the beneficiaries of the distribution id pincite respondent also cites estate of frost v commissioner tcmemo_1993_94 in upholding the personal liability of an executor in that case we held that the arrangement for payment of unpaid taxes by a third party has no effect on the executor’s liability for those taxes id the agreements in coppola and estate of frost are distinguishable from the facts at hand neither case addressed whether the agreements affected the estate’s solvency or dealt with the value of contribution rights from third parties additionally petitioner does not argue that the contribution rights should absolve him of liability but rather argues rightly so that they should be counted as assets of the estate when calculating the estate’s solvency in conclusion respondent has not met his burden of proving the estate’s insolvency and therefore one of the elements for fiduciary_liability is lacking we find that petitioner is not liable as a fiduciary for the distribution from the estate of dollar_figure petitioner makes a number of additional arguments as to why he is not liable as a fiduciary including that the statute_of_limitations bars collection by respondent pursuant to sec_6324 a defense of laches is applicable because the government has failed to collect the estate’s estate_taxes for nearly years and petitioner would suffer prejudice from the government’s efforts to collect the tax from him respondent should be equitably estopped from pursuing petitioner because he relied to his detriment on statements and omissions from respondent and petitioner did not make a distribution but merely authorized the release of funds pursuant to an agreement ordered by the surrogate’s court in the light of our decision above we need not address petitioner’s remaining arguments and decline to make any findings about their merits in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
